UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7404



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES K. BURKS, JR., a/k/a Howard Theodore
Wright, a/k/a Marcus Williams, a/k/a Nathan
King, a/k/a Derrick Baxter, a/k/a Marcus
Allen, a/k/a Martin Wilson,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-93-460-A, CA-97-613-AM)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Jenkins, Jr., Alexandria, Virginia, for Appellant.
Gordon Dean Kromberg, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss on the reasoning of the district court. United
States v. Burks, Nos. CR-93-460-A; CA-97-613-AM (E.D. Va. Aug. 28,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2